DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hafezi et al. (US 20090082645 A1).
Regarding claim 1, Hafezi discloses manufacturing an ingestible capsule including an ingestible sensor (pg. 1, [0017], lines 4-10; see reference numeral 103 in Fig. 10A), by accessing an already-manufactured ingestible capsule (101, 102); and modifying the capsule by punching or laser drilling to provide a hole (106) in the skirt component (105) of the cap (101), and following the punching or drilling the ingestible sensor (103) is inserted into the hole (106). Normally laser drilling is carried out using an automated laser drilling apparatus and therefore due to protocols regarding fabrication of pills/capsules it would be reasonable the insertion of the ingestible sensor is performed using an automated manufacturing process as well.  The ingestible sensor (103) includes a partial power source (battery electrodes 112 and 113; pg. 9, [0078], lines 3-4; Fig. 11; see also pg. 2, [0024]) that powers the ingestible sensor (103) when the partial power source comes into contact with a conductive fluid (i.e. target site fluid; pg. 9, [0078], lines 3-9).
Allowable Subject Matter
Claims 2-11 and 23-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 1/24/22, with respect to the rejection(s) of claim(s) 1-3 under nonstatutory double patenting have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hafezi et al. (US 2009/0082645 A1) with respect to claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528. The examiner can normally be reached Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        



May 6, 2022